PER CURIAM.
Frederick Melvin appeals the trial court’s denial of his motion to withdraw his plea, alleging he was entitled to conflict-free counsel. We affirm the denial, finding the trial court did not abuse its discretion. State v. Wiita, 744 So.2d 1232 (Fla. 4th DCA 1999).
The court conducted an extensive plea colloquy, and the record shows that the defendant agreed to have defense counsel appointed for the sole purpose of entering his plea. The defendant’s right to effective representation at this critical stage in the proceedings was not adversely affected. Cunningham v. State, 677 So.2d 929 (Fla. 4th DCA 1996). We affirm as to all other issues.
Affirmed.